Title: To John Adams from William White, 1 August 1787
From: White, William
To: Adams, John


          
            Sir,
            Philada, Aug: 1. 1787.
          
          Relying on your Excellency’s Regard to literary Merit & Yr Readiness to encourage the Cultivation of the Sciences in this Country, I take the Liberty of recommending to your Patronage the Business which carries the Bearer Mr Joseph Workman to England.
          His Brother Mr Benjamin Workman has invented an Instrument for taking the Variation of the Needle, which the Bearer is to submit to the Examination of the Royal Society; & if it should meet the expected Approbation, they intend to apply for a Patent. The Brothers are of unquestionable Character & have served with Reputation as Tutors in the University in this City: & I thought that your Excellency’s being made acquainted with this might both dispose & enable you to support their Claim for such Rewards as the Work may be found to merit.
          It may be proper to inform you, Sir, that the Books you sent by me were delivered agreeably to your Directions. When I left England, I had no Reason to expect that the Time of our Arrival would be the very Crisis which shd call for a more than ordinary Degree of Attention to the Subjects contained in them. I allude to the Sitting of the present Convention: & I have the Pleasure of believing, that the Principles of your Work will have no small Influence on the Deliberations of that Body.
          I beg my most respectful Compts to Mrs Adams & to Col: & Mrs Smith—
          I cannot conclude without thaking you, Sir, for your polite Attentions to me when in England: and I have the Honor to subscribe myself, / Your Excellency’s obliged & very / humble Servant,
          
            Wm: White.
          
        